The undisputed evidence showed that the defendant owned a half interest in certain barber-shop *Page 867 
chairs and equipment; that the claimant, his daughter-in-law, obtained money from her brother-in-law to buy the half interest of U. C. Geiger in the property; that she delivered some money to him in part payment for this half interest, and in 1930 paid him for his half interest in the barber shop; that since 1930 U. C. Geiger had been making change in the shop, and the claimant paid him $7 a week for so doing; that the claimant used the balance of the money received by her from the shop to live on; that Jesse Vickers owned the other half interest in the shop; that since 1930, and until U. C. Geiger left and went to Arizona, the claimant had had control of half interest in the shop; that that situation existed from 1930 until U. C. Geiger went away; and that U. C. Geiger made the claimant a bill of sale to his interest in the shop. This evidence, which is from the testimony of the claimant and was uncontradicted, demanded a finding that on the sale by U. C. Geiger of his interest in the shop the claimant was put in possession of the property, so far as U. C. Geiger's interest was concerned, along with the cotenant of the property, Jesse Vickers. The bill of sale recited that the grantor, in consideration of $1000 (which was the amount the claimant testified she paid Geiger), "has bargained, sold, and hereby bargains, sells, and delivers unto the said Pauline Geiger" the property in question. Thereafter in the bill of sale is the following: "The said U. C. Geiger hereby warrants the title to said Mrs. Pauline Geiger, and reserves the right to operate and control said property during his natural life."
A life-tenant is entitled to the possession for and during his natural life, and the remainderman remains out of possession until the termination of the life-estate. Under the undisputed evidence U. C. Geiger parted with the possession of the property when it was sold to the claimant, and the bill of sale recites that the property was delivered to the claimant. The claimant was one of the operators of the shop, received the proceeds from its operation, and paid Geiger $7 a week for working in the shop, "making change." Therefore, considering the reservation in the bill of sale above quoted with the fact that the grantee in the bill of sale was put in possession of the property, so far as U. C. Geiger's half interest was concerned, the inference is conclusive that this reservation was not a reservation of title to a life-estate in the grantor. It therefore appears conclusively that no life-estate in the property *Page 868 
was vested in U. C. Geiger, but that by the bill of sale the entire title to the property was vested in Mrs. Pauline Geiger, the claimant, with the right in U. C. Geiger to operate and control it during his life. This he could do without any title to the property. This interest was not a leviable one. This conclusion is corroborated by the fact that in the bill of sale the grantor, in immediate connection with the reservation of the right to operate and control the property, warranted the title to Mrs. Pauline Geiger. I think the evidence demanded a finding that the title to the property was in the claimant, and that the court did not err in directing the jury to find for the claimant.